                 Case 2:20-cr-00084-TLN Document 41 Filed 03/22/21 Page 1 of 4

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MIRA CHERNICK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00084-TLN
11
                                   Plaintiff,            STIPULATION CONTINUING STATUS
12                                                       CONFERENCE AND EXCLUDING TIME;
                            v.                           FINDINGS AND ORDER
13
     JONATHAN MICHAEL THORNTON and                       DATE: March 25, 2021
14   KATHERINE LEANN HERRERA,                            TIME: 9:30 a.m.
                                                         COURT: Hon. Troy L. Nunley
15                                Defendants.

16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

19 through defendants’ counsel of record, hereby stipulate as follows:

20          1.      A status conference in this case was previously set for March 25, 2021.

21          2.      By this stipulation, the parties now move to continue the status conference until May 6,

22 2021, at 9:30 a.m., and to exclude time between March 25, 2021, and May 6, 2021, under Local Code

23 T4.

24          3.      The parties agree and stipulate, and request that the Court find the following:

25                  a.      The government has produced discovery in this matter, including over 500 pages

26          of documents and multiple hours of video and audio evidence. Counsel for defendants require

27          additional time to review discovery, conduct additional investigation and legal research, and

28          consult with their clients.


      STIPULATION TO CONTINUE STATUS CONFERENCE          1
      AND EXCLUDE TIME
                 Case 2:20-cr-00084-TLN Document 41 Filed 03/22/21 Page 2 of 4

 1                  b.     Additional discovery, including forensic images of electronic devices, is available

 2          for defense counsel to review at the FBI office. Counsel for defendants require additional time

 3          to arrange for the review of such evidence and to retain forensic experts if necessary.

 4                  c.   Counsel for defendants believe that failure to grant the above-requested continuance

 5          would deny them the reasonable time necessary for effective preparation, taking into account the

 6          exercise of due diligence.

 7                  d.     The government does not object to the continuance.

 8                  e.     Based on the above-stated findings, the ends of justice served by continuing the

 9          case as requested outweigh the interest of the public and the defendant in a trial within the

10          original date prescribed by the Speedy Trial Act. For the purpose of computing time under the

11          Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time period

12          of March 25, 2021, through May 6, 2021, inclusive, is deemed excludable pursuant to 18

13          U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by

14          the Court at defendant’s request on the basis of the Court’s finding that the ends of justice served

15          by taking such action outweigh the best interest of the public and the defendant in a speedy trial.

16          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19               IT IS SO STIPULATED.

20

21
         Dated: March 18, 2021                                  PHILLIP A. TALBERT
22                                                              Acting United States Attorney
23
                                                                /s/ MIRA CHERNICK
24                                                              MIRA CHERNICK
                                                                Assistant United States Attorney
25

26

27

28


      STIPULATION TO CONTINUE STATUS CONFERENCE           2
      AND EXCLUDE TIME
             Case 2:20-cr-00084-TLN Document 41 Filed 03/22/21 Page 3 of 4

 1     Dated: March 18, 2021                         /s/ TIMOTHY ZINDEL
                                                     TIMOTHY ZINDEL
 2                                                   Counsel for Defendant
                                                     Jonathan Thornton
 3

 4

 5

 6
       Dated: March 18, 2021                         /s/ COLIN L. COOPER
 7                                                   COLIN L. COOPER
                                                     Counsel for Defendant
 8
                                                     Katherine Herrera
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION TO CONTINUE STATUS CONFERENCE   3
     AND EXCLUDE TIME
             Case 2:20-cr-00084-TLN Document 41 Filed 03/22/21 Page 4 of 4

 1                                         FINDINGS AND ORDER

 2            IT IS SO FOUND AND ORDERED this 19th day of March, 2021.

 3

 4

 5

 6                                                     Troy L. Nunley
                                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION TO CONTINUE STATUS CONFERENCE    4
     AND EXCLUDE TIME
